DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,467,369, U.S. Patent No. 10,699,048 and U.S. Patent No. 10,997,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an integrated circuit comprising a communication channel coupled between a first interface and a second interface, configured to encode using delay insensitive coding, serially distribute portions of the encoded data into a plurality of temporal slots based on a clock-less temporal compression ratio, and serially transmit the portions of the encoded data as delay insensitive asynchronous data; and a first controller coupled to communication channel and the second interface, the first controller configured to receive a first asynchronous signal indicative of the communication channel having new data, based on the first asynchronous signal, create a first control signal in a synchronous domain to control transmission of the new data from the communication channel to the second interface, as recited in claim 2, and similarly recited in claim 17.  The prior art of record also fails to disclose an integrated circuit comprising a communication channel coupled between a first interface and a second interface, configured to encode using delay insensitive coding, serially distribute portions of the encoded data into a plurality of temporal slots based on a clock-less temporal compression ratio, and serially transmit the portions of the encoded data as delay insensitive asynchronous data; and a first controller coupled to communication channel and the first interface, the controller configured to receive an asynchronous signal from the communication channel, and transform the asynchronous signal into a synchronous domain for controlling transmission of data from the first interface to the communication channel, as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/31/2022